COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00696-CV
Style:                              Lakisha Rucker
                                    v Spring Independent School District
Date motions filed*:                September 10, 2013 ; September 18, 2013
Type of motions:                    Motion for extension of time to file the reporter’s record
Party filing motions:               Court reporter Lettie Witter and Court reporter Karen deShetler
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               July 30, 2013
         Number of previous extensions granted:              0              Current Due date: July 30, 2013
         Date Requested:                                  October 5, 2013 and October 17, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The court reporter’s filed their respective portions of the reporter’s record on October 10, 2013 and
          October 11, 2013. We therefore dismiss the motions for extension of time to file the reporter’s record
          as moot.




Judge's signature:       _____________________________________________


Panel consists of        /s/ Michael Massengale

Date: December 27, 2013




November 7, 2008 Revision